Citation Nr: 0025758	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left elbow injury.

2.  Entitlement to an effective date earlier than April 12, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to August 1968.  

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, PA, which granted 
service connection for PTSD and assigned an effective date of 
April 12, 1994, for that award.  The notice of disagreement 
was received in October 1995.  The statement of the case was 
issued in November 1995.  The veteran's substantive appeal 
was received in December 1995.

This appeal also stems from an October 1995 rating action 
which denied service connection for a left elbow condition.  
The notice of disagreement was received in November 1995.  
The statement of the case was issued in December 1995.  The 
veteran's substantive appeal was received in January 1996.

In January 1996, the veteran requested that he be scheduled 
for a personal hearing before the ROIC.  Observing that there 
was no indication that a hearing had been held or that he had 
withdrawn his request for said hearing, the Board of 
Veterans' Appeals (Board) sought to clarify the veteran's 
wishes with regard to a hearing, in a letter dated June 19, 
2000.  He was asked to indicate whether or not he wished to 
be scheduled for a personal hearing before the ROIC, and was 
further advised that the Board would presume he no longer 
desired a hearing if he did not respond within 30 days.  To 
date, the veteran has not responded to the Board's inquiry.


FINDINGS OF FACT

1.  X-rays taken of the left elbow in May 1995 show narrowing 
of the articulation of the olecranon fossa with degenerative 
type changes about both the coronoid process and the 
olecranon process; the veteran has been diagnosed as having 
post-traumatic degenerative type changes of the left elbow 
and/or the residuals of an injury of the left elbow.  

2.  There is no competent medical evidence linking the 
veteran's post-traumatic type degenerative arthritis of the 
left elbow with any injury or incident that occurred during 
his active military service.

3.  The veteran's claim for service connection for the 
residuals of a left elbow injury is not plausible under the 
law.

4.  The veteran submitted his initial compensation claim for 
service connection for a nervous disorder in May 1971.

5. By a rating action dated in August 1971, the RO denied 
service connection for an anxiety disorder; the veteran did 
not appeal that determination.

6.  The veteran submitted a claim in which he requested, for 
the first time, service connection for PTSD on April 12, 
1994.

7.  There is no medical evidence showing that the veteran was 
diagnosed as having PTSD prior to his May 1995 VA 
examination.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a left elbow injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  An effective date for a grant of service connection and 
compensation for PTSD, earlier than April 12, 1994, is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.114, 3.400(b)(2)(i) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment and separation examinations 
indicated that his upper extremities and psychiatric 
condition were normal.  Service medical records show that he 
sustained injuries to his left knee and left thigh.  He also 
received a gunshot wound to the left posterior thorax.  There 
were no findings of complaints, treatment, or diagnosis of a 
left elbow injury.  

The veteran filed a claim for service connection for the 
residuals of multiple shell/gun fragment wounds in September 
1968.  Specifically, he maintained that he had sustained a 
shell fragment wound to his upper left thigh, a shell 
fragment wound to his upper right thigh, and gunshot wound to 
his back.  

A VA general medical examination was conducted in February 
1969.  The veteran stated he received a gunshot wound to his 
upper back just above his left shoulder.  He said he also 
suffered minor shell fragment wounds to his left thigh and 
lower leg.  Following a physical examination that included a 
detailed description of the scars from these wounds, the 
veteran was diagnosed as having the residuals of a gunshot 
wound of the left chest wall.  Again, there were no findings 
pertaining to the left elbow.

In May 1971, the veteran filed a claim for service connection 
for "nervous condition".  He reported receiving outpatient 
treatment through the Philadelphia VA Medical Center (VAMC).  

Medical records from the Philadelphia VAMC, dated from 
December 1969 to May 1971, were associated with the claims 
folder.  Those records show that the veteran received 
evaluations and treatment for left shoulder pain and 
psychiatric problems.  Significantly, the veteran was seen in 
July 1970 due to complaints of being "very upset" during 
the previous few weeks.  He said he had made an emergency 
visit to a crisis center.  The examiner felt that he needed 
psychiatric help.  The veteran was referred to DPA and 
community legal services.  In May 1971, the veteran sought 
admission to the hospital due to psychiatric problems.  He 
was advised that he did not require hospitalization, and that 
he should seek treatment through a local mental health 
center.  

The veteran was afforded a VA psychiatric examination in July 
1971.  He stated he had seen considerable combat action while 
serving in Vietnam.  He noted that he had sustained several 
shell fragment wounds during his military service.  He gave a 
history of increased anxiety since the summer of 1970.  The 
veteran said he had several worries, including health 
concerns, maintaining an income to support his family, and 
his efforts to further his education.  The diagnosis was 
chronic anxiety reaction.  The examiner stated the veteran's 
anxiety reaction was due "to some extent" to his war 
experiences and to additional pressures related to his 
civilian life.

Service connection for a nervous condition was denied in 
August 1971.  The veteran was advised of the decision, and of 
his appellate rights, by a letter dated that same month.  
There is no indication that the veteran appealed the 
determination.

The veteran filed a claim for service connection for the 
residuals of Agent Orange exposure in November 1989.  He 
listed numerous symptoms including, nervousness and 
depression.  He indicated he had been suffering from those 
symptoms since his service discharge.  He made no reference 
to PTSD or a left elbow condition.

Medical records from the Philadelphia VAMC, dated from 
November 1982 to August 1984, reveal that the veteran 
received evaluations and treatment for, but not limited to, 
multiple joint pain and anxiety.  In November 1982, the 
veteran was seen for complaints of pain in his back, left 
arm, and left knee.  He described a feeling of numbness and 
stiffness in his left arm.  He was examined for similar 
complaints in August 1984.  He said he had chronic pain in 
his left elbow, lower left arm, and left index finger.  No 
reference was made to his military service.  The veteran was 
also seen for complaints of anxiety in August 1984.  The 
examiner indicated that he suffered from chronic anxiety 
reaction. 

According to a report of contact dated in July 1991, the 
veteran failed to report for three scheduled VA Agent Orange 
Registry examinations.  There was an indication that the VAMC 
would try to schedule another examination.  

On April 12, 1994, the veteran submitted a Statement in 
Support of Claim, on VA Form 21-4138, in which he indicated 
he was filing "a new claim for post traumatic stress 
disorder." 

By a rating action dated in May 1994, service connection for 
nervousness and depression as secondary to herbicide exposure 
was denied.  The ROIC indicated that service connection for 
nervousness and depression was denied on a direct basis, as 
well.  It was further noted that service connection for 
anxiety reaction had been previously denied in August 1971.

In a statement dated and received in May 1994, the veteran 
reported that he had been receiving treatment for PTSD for 
approximately 10 years.  He added that he had also been in 
prison four times during that 10-year period.  He further 
maintained he had had a difficult time obtaining and 
maintaining employment since his service in Vietnam.

Medical records from S. Schmidt, M.D., dated from March 1993 
to November 1993, were associated with the claims folder.  
Those records show that the veteran received treatment for 
back and hip pain, an upper respiratory infection, and 
angina.  There were no findings pertaining to PTSD or the 
veteran's left elbow.  

In May 1995, the veteran was afforded a VA PTSD examination.  
He stated that he had manifested no psychiatric problems 
prior to his military service.  He reported serving in 
Vietnam for approximately 13 months, and experiencing 
significant combat.  He described his inservice stressors.  
The veteran denied receiving any current psychiatric 
treatment.  Following a mental status examination, he was 
diagnosed as having PTSD.  


A VA orthopedic examination was also conducted in May 1995.  
The veteran complained of pain and discomfort in multiple 
joints, including his left elbow.  He stated he was unable to 
fully extend the left elbow.  He gave a history of sustaining 
shell fragment wounds to his left knee and left shoulder.  He 
also said that he had fractured his left elbow in service.  
Clinical evaluation revealed a loss of range of motion of the 
left elbow.  X-rays showed narrowing of the articulation of 
the olecranon fossa with degenerative type changes about both 
the coronoid process and the olecranon process.  There was 
also an ossific density adjacent to the capitellum.  No acute 
injury could be identified.  The radiologist remarked that 
these types of changes could be due to old trauma.  The 
diagnosis was post-traumatic degenerative type changes of the 
left elbow.  Considering the findings of the radiological 
report, the VA orthopedist diagnosed the veteran as having 
residuals of an injury to the left elbow.

A letter mailed to Dr. Hurlick at Albert Einstein Hospital 
was returned to the ROIC in June 1994.  The mailing envelope 
indicated that the letter had been returned due to an 
insufficient address, which included an unknown addressee.  
The veteran was apprised of this development in an October 
1994 letter.  Therein, the ROIC asked the veteran to contact 
the physician and/or hospital and obtain his medical records.

By a rating action dated in July 1995, service connection for 
PTSD was granted.  The effective date assigned for the award 
of compensation was April 12, 1994.  The veteran appealed 
that decision.  

Specifically, in statements received in October and December 
1995, the veteran argued that service connection for PTSD 
should have been granted back to the date that he had been 
denied service connection for anxiety reaction.  He asserted 
that PTSD and anxiety reaction are the same disorder.  
Alternatively, he contended the effective date for the award 
of service connection for PTSD should have been the date when 
PTSD was recognized as a disability.


In October 1995, the veteran filed a claim for service 
connection for a left elbow condition.  He stated he broke 
his elbow when he was wounded in Vietnam.  He reported 
receiving treatment for left elbow problems through VA.

Service connection for a left elbow disorder was denied in 
October 1995.  The ROIC found that the veteran's service 
medical records were negative for any complaints, findings, 
or treatment concerning the left elbow.  The ROIC further 
determined that there was no evidence that the veteran had 
received any treatment for a left elbow condition until many 
years after his service discharge.  

In January 1996, the veteran filed a substantive appeal with 
regard to the October 1995 rating action.  He again asserted 
that he had broken his left elbow at the same time he 
sustained the gunshot wound to his left shoulder.  He 
recalled that he fell forward, landed on his left elbow, and 
fractured that joint.  He said he received shots for pain and 
underwent X-rays at a field hospital in Dong Ha.  He 
remembered going to the Philadelphia VA Outpatient Center in 
September 1968.  He stated X-rays were taken, and that he was 
given pills for the pain.

A letter was received from the veteran's treating 
psychologist in May 1996.  Therein, the veteran's physical 
and psychiatric problems were outlined.  The symptoms related 
to his PTSD were described in detail.  His treatment for 
PTSD, and the level of disability due to his PTSD, were also 
discussed.  

In June 1996, the veteran was afforded a VA orthopedic 
examination.  Findings were made with regard to the service-
connected residuals of his left knee, left thorax, and left 
thigh gunshot wounds.  The status of his left elbow was not 
discussed.

Copies of the veteran's Federal employment records, including 
medical records, were received from the Office of Personnel 
Management in September 1996.  Significantly, in a Report of 
Medical History dated in October 1985, the veteran denied 
having arthritis, any bone or joint deformity, a painful or 
"trick" shoulder or elbow, or any sort of nervous trouble.  
He indicated he was receiving a 30 percent disability rating 
for a gunshot wound to his back.  He denied being on any 
medications.  On physical examination, the veteran's 
extremities and mental health were found to be within normal 
limits.  The examiner opined that there would no limiting 
conditions for the veteran to work as a laborer.

The veteran was afforded a VA psychiatric examination in 
November 1996, for the purpose of assessing the level of 
disability caused by his PTSD.  His history of treatment for 
psychiatric problems was not discussed.  There were also no 
findings reported with regard to the date of onset of the 
veteran's PTSD.

As a component of developing the veteran's appeals, the ROIC 
requested that the Philadelphia VAMC furnish all records 
pertaining to the treatment of the veteran since January 
1968.  In response thereto, clinical records dated from 
November 1982 to August 1984, and from September 1995 to 
April 1997 were received and associated with the claims 
folder.  The records dated between 1982 and 1984 were 
duplicative of those that were discussed above.  The records 
dated between 1995 and 1997 reflect that the veteran received 
periodic counseling for his PTSD.  

In a statement received in April 1997, the veteran gave a 
history of being arrested in June 1985, convicted of felony 
charges in February 1986, and being incarcerated from 
February 1986 to August 1986.  He said he was also convicted 
in April 1987.  He reported being released on July 2, 1987.

Clinical records from the Philadelphia VAMC, dated from 
January to September 1999, show that the veteran continued to 
receive treatment for his service-connected PTSD.  The 
symptoms and severity of his PTSD were discussed in detail.  
A similar discussion was contained in a report of a March 
1999 VA psychiatric examination.  Neither the aforementioned 
records nor examination report contained any findings with 
regard to the date of onset of the veteran's PTSD.

The veteran was afforded a VA neurological examination in 
March 1999.  He gave a history of fracturing his left elbow 
at the time he sustained a gunshot wound to his left 
shoulder.  He complained that he had difficulty bending the 
elbow.  He said he suffered from constant pain in the left 
elbow.  On physical examination, limitation of the left elbow 
was demonstrated.  The diagnosis was injury to the left elbow 
with restricted range of motion.  

By a rating action dated in April 1999, service connection 
for the residuals of a left elbow injury was denied.  The 
ROIC held there was no evidence demonstrating that the 
veteran sustained an injury to his left elbow during active 
service.  Moreover, the ROIC determined there were no 
findings showing that the veteran had been diagnosed as 
having arthritis of the left elbow within the one-year 
presumptive period following his service discharge.  The 
veteran was also denied entitlement to an earlier effective 
date for service connection for PTSD.  Observing that he had 
filed a claim for service connection for a nervous condition 
in 1971, the ROIC found that service connection for anxiety 
reaction had been denied in an August 1971 rating action, and 
that the veteran had failed to appeal that determination.  
The ROIC also held that the claim for service connection for 
PTSD in April 1994 was an original claim.  A supplemental 
statement of the case was issued to the veteran in April 
1999.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board of Veterans' Appeals (Board) has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court of Appeals for Veterans Claims issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), req. for en banc 
consid. denied, 13 Vet.App. 205 (1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible, or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
1 Vet.App. at 81.  A claimant would not meet this burden 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Espiritu, 2 
Vet.App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under judicial 
case law, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending upon the circumstances, relates the present 
disorder to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488 (1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's present post-traumatic degenerative 
arthritis of the left elbow and his active military service.  
The veteran has not submitted any medical opinion that 
attributes his diagnosed left elbow arthritis to any injury 
or incident that occurred during his active military service.  
While VA examiners have attributed the veteran's left elbow 
disorder to being a residual of an "old injury" or some 
type of trauma, those physicians did not link the "old 
injury" to any injury that may have occurred during the 
veteran's active service.  The veteran's opinion that there 
is an etiological relationship between an in-service fall 
resulting in a left elbow injury and his current left elbow 
disorder does not meet this standard.  Questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu.  There is no evidence that the 
veteran has the medical background sufficient to render such 
an opinion.

The veteran does not meet the burden of presenting evidence 
of a well-grounded claim merely by presenting his own 
personal statements, because, as a lay person, he is not 
competent to offer medical opinions.  See, e.g., Voerth v. 
West, 13 Vet. App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that the veteran's history of fracturing his 
left elbow in service was referenced in reports of the VA 
orthopedic and neurological examinations.  Such notations are 
insufficient to well ground the veteran's claim of service 
connection for the residuals of a left elbow injury.  The 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not satisfy the 
competent medical evidence requirement for establishing a 
causal nexus.  See LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).

Further, as discussed above, the service medical records are 
devoid of any complaints, treatment, or diagnosis of a left 
elbow fracture or injury.  His service discharge examination 
indicated that his upper extremities were normal.  Moreover, 
the report of the veteran's February 1969 VA examination 
contained no findings pertaining to a left elbow disorder.  
In other words, there is also no evidence showing that the 
veteran had left elbow problems in service resulting in any 
chronic disability.

Despite the foregoing, as previously discussed, a claimant 
may still obtain the benefit of section 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms, not treatment.  
However, in determining the merits of a claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Equally important, since a lay 
person is not competent to render an opinion pertaining to 
the diagnosis of degenerative arthritis of the left elbow, 
medical evidence is required to demonstrate a relationship 
between such a disorder and any symptoms experienced post-
service.  See Grottveit v. Brown, 5 Vet.App. 91 (1993); Layno 
v. Brown, 6 Vet.App. 465 (1994).  No such medical evidence 
has been submitted in this case.  See also McManaway v. West, 
13 Vet.App. 60, 66 (1999), wherein the Court noted that, even 
though the veteran had asserted continuity of symptomatology 
for a particular disorder since service, medical evidence is 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition, and the 
veteran has not submitted any such evidence."

In summary, the veteran's claim concerning service connection 
for the residuals of a left elbow injury is not well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  If a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim concerning service connection for the 
residuals of a left elbow injury must be denied.

The Board notes that the veteran has reported that he 
fractured his left elbow when he fell.  He says this fall 
occurred at the time he received the gunshot wound to his 
left shoulder.  In other words, he maintains that he 
sustained his left elbow injury/fracture in combat.  In the 
case of any veteran who engaged in combat with the enemy in 
active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service.  38 
U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).

However, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not obviate the medical nexus requirement for setting forth a 
well-grounded claim; rather the first sentence of section 
1154(b) relates only to incurrence -- that is, what happened 
in service.  See Clyburn v. West, 12 Vet.App. 296 (1999).  
These provisions do not simply establish service connection 
for a combat veteran.  Rather, they relax the evidentiary 
requirements for determining what happened in service.  The 
veteran must still establish that his claim is well-grounded 
by medical evidence showing a nexus between a current 
disability and service.  See Caluza v. Brown.  Again, the 
veteran has failed to submit medical evidence that 
establishes an etiological relationship between his current 
left elbow disorder and any injury that may have been 
sustained in service.

B.  Earlier Effective Date

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by competent 
medical evidence, between current symptomatology and the in-
service stressor.  38 C.F.R. § 3.304(f) (1999).

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).  The addition of PTSD as a diagnostic 
entity in the VA's Schedule for Rating Mental Disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).

Thus, for claims for service connection for PTSD, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a), unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997).  The cited General Counsel opinion 
arose in the context of a claim for entitlement to an earlier 
effective date for service connection for PTSD.

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114 are assigned as follows:

(1)  If a claim is reviewed on the initiative 
of VA within one year from the effective date 
of the law or VA issue, or at the request of 
a claimant received within one year from that 
date, benefits may be authorized from the 
effective date of the law or VA issue.

(2)  If a claim is reviewed on the initiative 
of VA more than one year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of one year prior to 
the date of administrative determination of 
entitlement.

(3)  If a claim is reviewed at the request of 
the claimant more than one year after the 
effective date of the law or VA issue, 
benefits may be authorized for a period of 
one year prior to the date of receipt of such 
request.

38 C.F.R. § 3.114(a).

The veteran contends that he is entitled to an effective date 
for service connection for PTSD back to the time of his 
original claim for service connection for a psychiatric 
disorder.  He argues that his symptomatology has been present 
since that time, and that the symptoms of PTSD and anxiety 
reaction cannot be disassociated from each other.  
Alternatively, he asserts that service connection should be 
granted to the date when PTSD was first recognized as a 
compensable disability.  Either scenario, he asserts, would 
result in an earlier effective date for the grant of service 
connection for his PTSD.

The record reflects a final RO decision dated in August 1971, 
which denied service connection for an anxiety reaction.  38 
U.S.C.A. § 7104(b) (West 1991) (previously 38 U.S.C. § 
4004(b)).  Absent revision based upon clear and unmistakable 
error (CUE) in that prior final decision, it remains final as 
to the denial of service connection.  See 38 C.F.R. § 3.105 
(1999).


"Clear and unmistakable error is a very specific kind of 
'error'.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  Vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Fugo at 44-45.  In 
any case, the veteran has not argued that, in its August 1971 
decision, the RO failed to consider the available evidence or 
failed to correctly follow the laws and regulations extant 
when the decision was made, and a claim of CUE has not been 
raised.  Rather, the claim herein centers upon application of 
38 C.F.R. § 3.114, pertaining to liberalizing regulations, 
and the absence of any PTSD claim in the interim between the 
final August 1971 decision and the RO's receipt of the 
veteran's April 1994 claim for service connection for PTSD.

Here, the Board notes that the August 1971 rating decision 
denied service connection not for PTSD, but for an anxiety 
reaction.  PTSD was not recognized as a disability for VA 
purposes at that time.  In Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that:

a claim based on the diagnosis of a new 
mental disorder, taken alone or in 
combination with a prior diagnosis of a 
related mental disorder, states a new claim . 
. . when the new disorder had not been 
diagnosed and considered at the time of the 
prior notice of disagreement.

In a subsequent precedential decision, the Court of Appeals 
for Veterans Claims, citing the Federal Circuit in Ephraim, 
supra, held that, under circumstances essentially identical 
to those that are before us in the present case, a PTSD claim 
is an original claim, not a claim to reopen.  Patton v. West, 
12 Vet.App. 272, 278 (1999).  The veteran's claim of service 
connection for PTSD must therefore be reviewed de novo.

The currently assigned effective date is April 12, 1994.  
Such was assigned based on application of 38 C.F.R. § 
3.400(b)(2)(i).  Specifically, the RO granted service 
connection for PTSD based on the date when the claim was 
received.  This was clearly more than one year after April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD to the Schedule.  

In this regard, the Board has carefully reviewed the claims 
file and notes that it contains no evidence of any VA or 
private diagnosis of PTSD prior to May 1995.  Moreover, the 
correspondence and other evidence of record prior to the 
veteran's April 1994 claim is completely absent any mention 
of PTSD.  Thus, the provisions of 38 C.F.R. § 3.114 would not 
result in an effective date prior to April 12, 1994.  This is 
not a case in which PTSD was diagnosed after the liberalizing 
change and before the claim which led to the grant of service 
connection, under which scenario VA would be authorized to 
assign an effective date up to one year prior to the 1994 
claim.  Rather, PTSD was not even diagnosed until after the 
1994 claim, so the date of claim must govern.

Moreover, application of the general effective date 
provisions would not result in an earlier effective date in 
this case, since they clearly set out that the effective date 
of an evaluation and award of compensation will be the date 
of the receipt of a claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Such provisions provide for no earlier date.

Based upon the above, the earliest date of receipt of a claim 
for service connection for PTSD in this case is clearly April 
12, 1994, the date the RO received notice of the veteran's 
intent to pursue a PTSD claim.  There is no evidence on file 
that can be construed as an informal or formal claim or 
request to reopen a claim prior to April 12, 1994.  See 38 
C.F.R. §§ 3.1(p), 3.151, 3.155.

The Board acknowledges the argument advanced by the veteran, 
to the effect that he first filed a formal claim for service 
connection for a psychiatric disorder in 1971, and, thus, he 
should be awarded service connection effective from that 
time.  However, the Board is constrained from assigning an 
earlier effective date, absent some provision of law 
authorizing such action.  No such provision exists which, 
upon application to the facts of this case, would result in 
assignment of an earlier effective date.  As a result, the 
claim for an earlier effective date must be denied. 


ORDER

Entitlement to service connection for the residuals of a left 
elbow injury is denied.

Entitlement to an earlier effective date for service 
connection for PTSD, prior to April 12, 1994, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

